Citation Nr: 1628977	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  07-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 16, 2013, and in excess of 70 percent thereafter, to include entitlement to an extraschedular rating under 38 C.F.R. § 3.321.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to December 16, 2013.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 1970.  He served in the Republic of Vietnam, and is a recipient of numerous combat medals to include the Bronze Star Medal with Valor Device, Navy Commendation Medal with Valor Device, and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) following a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

In May 2011, September 2012 and July 2014 the Board remanded the Veteran's case for additional development.  The case has now been returned for further appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an extraschedular rating in excess of 70 percent for PTSD, as well as entitlement to a TDIU prior to December 16, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.





CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 70 percent under the schedular criteria, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in January 2005 prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected PTSD, most recently in June 2015.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  Additionally, the Veteran's representative was provided a telephone conference before a Decision Review Officer of the RO in February 2007.  Although the Veteran has been afforded an opportunity for a hearing before the Board, he has declined to do so.

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the June 2005 rating decision on appeal, the RO granted service connection for PTSD and assigned a rating of 10 percent.  The Veteran expressed disagreement with the rating assigned.  Thereafter, a June 2007 rating decision assigned a 50 percent rating effective throughout the period under appeal.  Then, in a May 2014 rating decision, the RO granted entitlement to a 70 percent rating effective from December 16, 2013.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment of functioning (GAF) score of 31-40 when a psychiatric disorder causes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work.  A GAF score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While GAF scores of 51-60 are assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records, VA examination reports, Vet Center treatment records, and private psychiatric assessments reveal GAF scores ranging from 40 to 60, which are indicative of moderate to very serious symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's outpatient treatment reports from the San Diego VAMC, Mission Valley OPC, and San Diego Vet Center for the period of March 2004 to April 2006 reveal a consistent history of psychiatric treatment throughout that period.  These reports show he regularly reported several significant symptoms and impairments, which included: emotional numbing, irritability with periods of violent outbursts, disrupted sleep, exaggerated startle response, distrust of others, distant relationships, isolation, anxiety, and difficulty socializing.

In support of his initial claim, the Veteran provided a private psychiatric assessment from Dr. C.C. dated in March 2005.  In the course of his examination, the clinician noted the Veteran's prior social history, which included a 14 year marriage that ended in divorce, as well as a second long-term relationship that also terminated.  Additionally, the Veteran reported an estranged relationship with his second child.  The Veteran chronicled a lengthy history of psychiatric problems following his discharge from the Navy, which included anxiety, anger, difficulty sleeping,  and social isolation.  However, the Veteran reported a fairly good work history, as well as the attainment of a law degree in 1974.  The Veteran reported a gradual worsening of his symptoms over time.  He stated his symptoms dramatically worsened in 2004 following the war in Iraq.  Specifically, the Veteran reported an increase in intrusive thoughts, feelings of agitation/irritability, social withdrawing, increased difficulty sleeping, avoidance of stimuli, emotional constriction, difficulty trusting authority figures, a sense of detachment, loss of ambition, and an inability to concentrate on work activities as a result of stress.  The clinician described the Veteran as irritable, hypervigilant, and exhibiting an exaggerated startle response.  The Veteran was also noted to have difficulty concentrating during examination.  The Veteran reported he was "very withdrawn," and the examiner found the Veteran exhibited deficiencies in mood, which included anxiety and depression.  Importantly, the Psychologist found the Veteran's symptoms "have caused severe impairment in his work, relationships, sex life, ability to relax, and social situations." 

The Veteran also provided a statement from his former employer dated in August 2005, which indicates he was a member of the employer's law firm for over 9 years.  The employer noted a history in which the Veteran "often disagreed with management...and was difficult to deal with."  The employer stated the Veteran angered easily and jumped to conclusions.  As a result of his behaviors, the employer stated he was forced to sever the Veteran's employment in 2003.  Thereafter, the Veteran was noted to have started his own solo law practice.  

In September 2005, the Veteran submitted a letter from his treating psychologist, Dr. J.N.  The Psychologist reported that he had been treating the Veteran for roughly 6 months.  He chronicled much of the same historical experiences noted by Dr. C.C., to include his experiences both prior to and after Vietnam, as well as the Veteran's traumatic experiences in Vietnam.  The clinician then stated the Veteran exhibited several clinically significant symptoms, which included intrusive and avoidant thoughts, nightmares, flashbacks, hypervigilance, isolation, and anger/irritability.  The examiner described the Veteran as dissociative, with difficulty focusing and concentrating.  He also stated the Veteran was unable to work effectively with others. 

The Veteran underwent a second private psychiatric evaluation with Dr. J.G. in January 2006.  The clinician indicated he assessed the Veteran over the course of two interviews.  Dr. J.G. recounted substantially the same occupational and general historical background as Dr. C.C. had in 2005.  At that time, the clinician found the Veteran continued to exhibit "significant" PTSD symptoms.  Specifically, the Veteran was noted to be exhibiting numbing, avoidance, mistrust, re-experiencing, nightmares, intrusive thoughts, increased arousal, agitation, suspiciousness, serious depression, and anxiety.  In sum, the clinician found the Veteran's PTSD has caused him "considerable problems in functioning, both in relationships, and in his work function."  Dr. J.G. also noted the Veteran exhibited decreased energy and  problems with concentration.  A GAF score of 40 was assigned at that time, and the clinician stated this was supported by the Veteran's significant impairments with social and work functioning.  Though the clinician specifically found the Veteran was not 100 percent disabled, he did indicate the Veteran's billable work hours had been decreased by half, as a result of his PTSD.  

The Veteran was afforded an initial VA examination in September 2009.  During the examination he reported experiencing depressed mood, difficulty sleeping, low energy, and difficulty concentrating.  The Veteran stated he had not been in a relationship for over two years following his breakup with his fiancé.  His speech was noted to be of regular rate and rhythm, but the examiner stated he exhibited an irritable edge to himself.  His affect was described as dysphoric, irritable, and somewhat disdainful toward the VA system.  Additionally, the Veteran described his mood as "not good."  The examiner stated the Veteran was fully oriented, and also found his thought process as logical.  Judgment and insight was described as fair.  The Veteran denied suicidal/homicidal ideations, as well as psychotic and manic symptoms.  Activities of daily living were found to be completely intact.  The Veteran reported running his own practice since 2003, but stated work was difficult as a result of his inability to concentrate.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.

The Veteran underwent another VA examination in January 2014.  At that time, he continued to report chronic sleep impairment, depressed mood, anxiety, difficulty establishing and maintaining work and social relationships, as well as difficulty adapting to stressful circumstances.  In addition, the Veteran reported that he stayed to himself, and also reported a strained relationship with his brother.  The Veteran also indicated he was forced to close his law practice, and had been let go from his teaching position as a result of his irritability.  The examiner indicated the Veteran was anhedonic, and the Veteran reported experiencing hopeless thoughts.  The examiner stated the Veteran's anxiety and depression would make it very difficult for him to maintain employment in both physical and sedentary tasks.  The examiner also noted a short term memory decline, and impaired coping difficulties.  Further, the examiner stated the Veteran exhibited all criteria associated with PTSD, to include recurrent distressing memories, avoidance of stimuli, negative alterations of mood and cognition, feelings of detachment, inability to experience positive emotions, increased arousal, hypervigilance, and problems with concentration.  Additionally, the examiner found the impairments caused by the Veteran's PTSD made it difficult to have working relationships with others.  

The Veteran most recently underwent a VA examination in June 2015.  At that time, he reported his situation was about the same.  He stated he continued to isolate, having only one friend.  He also indicated he remained alienated from his family.  The examiner stated the Veteran continued to exhibit symptoms of depressed mood, anxiety, suspiciousness, sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining work and social relationships.  In addition, the examiner noted some mild memory loss, as well as some obsessional rituals.  The Veteran was described as oriented to person, place and time.  He was also appropriately dressed and groomed.  His affect was congruent with his mood, which was described as agitated and anxious.  The examiner found no evidence of psychosis.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since 2004 the evidence indicates the Veteran's PTSD is significant.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in considerable work problems.  Additionally, the Veteran's social isolation and irritability have caused significant diminution in family and other social relations.  Evidence of impaired thinking has been shown by the Veteran's reduced concentration, which has also resulted in work deficiencies.  Further, there is also clear evidence of impaired mood, as noted by his treatment for symptoms such as depressed mood, anxiety, anhedonia, and dysphoria.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  	

There is no evidence showing the Veteran has experienced delusions, hallucinations, suicidal/homicidal ideations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is consistently oriented to person, time, and place.  Additionally, while mild memory impairments were recently noted, there is no indication that he has memory impairment of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  Indeed, the Veteran's private psychiatric provider, Dr. J.G., specifically indicated the Veteran was not 100 percent occupationally disabled.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the pendency of the claim.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and others, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of 70 percent.

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the level of occupational and social impairment caused by the disability fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

By way of background, the Board notes this case has been remanded in May 2011, September 2012 and July 2014, in part to obtain a comprehensive decision from the Director of Compensation and Pension (C&P) relative to the Veteran's entitlement to an extra-schedular rating under the provisions of 38 C.F.R. §§ 3.321 and 4.16(b).  The Director of C&P addressed entitlement to an extraschedular rating for PTSD under the provisions of 38 C.F.R. § 3.321 in September 2013.  

In pertinent part, this regulation states that "where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321.

In Thun the Court articulated a two prong analysis for extra-scheduler consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Id.  If there is an exceptional or unusual disability picture, then it must be determined whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  

The Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the Board's September 2012 remand the RO was instructed to obtain a comprehensive decision from the Director of C&P relative to whether an extraschedular rating should be assigned for the Veteran's PTSD.  At that time, the Board stated the evidence suggested an exceptional or unusual disability picture existed in this case.  However, in his September 2013 decision, the Director of C&P summarily concluded:

"[T]he evidence in its entirety does not establish that the veteran's service connected (SC) post traumatic stress disorder (PTSD), evaluated 50 percent disabling...presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards."

The equitable determination rendered by the Director of C&P must contain not only clear conclusions based in an analysis of the above-noted regulation, as well as an adequate discussion of the pertinent facts, but also a reasoned explanation connecting the two.  Since the Director of C&P failed to explain how or why he rendered this decision, a remand is necessary to obtain an addendum decision from the Director of C&P.  As the determination of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321 may render the issue of entitlement to a TDIU rating moot, this issue will be held in abeyance at this time, pending the decision of the Director of C&P.   

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the RO or the AMC should obtain an addendum decision from the Director of C&P relative to the Veteran's claim for an extra-schedular rating for his PTSD.  In this respect, the Director of C&P should address:

a)  whether the scheduler rating criteria adequately contemplate the Veteran's disability picture; and if not

b)  whether the Veteran's disability has resulted in other factors such as marked interference with employment and frequent periods of hospitalization.

The Director's decision must contain not only clear conclusions based in an analysis of 38 C.F.R. § 3.321, as well as an adequate discussion of the pertinent facts, but also a reasoned explanation connecting the two.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


